DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendments to independent claim 1, lines 8-10, and claim 12, line 4, that recite “a same set of nozzles” render the claim indefinite because nozzles are expressly recited elsewhere in the claim (see e.g., claim 1, l. 2; claim 12, l. 6). Whether improper antecedence was presented by Applicant in error, or whether these amendments reflect an intention to introduce additional nozzles, appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Askren (U.S. Pat. No. 6,350,004).
Regarding claim 6, Askren discloses a printhead die with a plurality of nozzles: 
a drop ejection actuation unit to define, at a given time instant, the nozzles from which printing material is to be ejected; an order defining unit to define a print order according to which drops are to be ejected from the nozzles (col. 1, l. 61 – col. 2, l. 67; col. 4, l. 39 – col. 5, l. 32; see also for processor col. 3, l. 62 – col. 4, l. 8); and 
a sequence defining unit to determine a sequence of print orders, the sequence determined by the sequence defining unit in order to adjust for one of lack of synchronization between a printhead firing control and relative motion of the printhead and a substrate receiving the printing material, and error in a value used for a distance between the printhead and the substrate (col. 1, l. 61 – col. 2, l. 67; col. 4, l. 39 – col. 5, l. 32; see also for processor col. 3, l. 62 – col. 4, l. 8 ).
i.e., may be indicia of nozzle misalignment).
Regarding claim 12, Askren discloses a non-transitory processor readable storage medium comprising instructions that, when executed by the processor, cause the processor to (col. 3, l. 62 – col. 4, l. 8): 
determine a sequence of print orders to be used to perform print jobs on the basis of acquired visual data associated to test patches generated by a same set of nozzles using different sequences of print orders, the sequence of print orders determined so as to compensate for irregular spacing between nozzles of a printhead used to generate the patches (col. 1, l. 61 – col. 2, l. 67); andFinalized Application - text,docWO 2018/199884PCT/US2017/029096 
17perform a print job by sequentially modifying the nozzle-ejection order for generating different print elements according to the sequence (the cause for printing irregularities or errors – here irregular printhead spacing – is not a structural limitation that adds patent eligible weight to the claim; col. 1, l. 61 – col. 2, l. 67).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-9, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askren in view of Umezawa (US 2009/0002728).
Regarding claim 1, Askren discloses a method comprising: selecting a sequence of print orders to be associated to print elements to be generated by ejecting printing material from nozzles of a printhead, the selected sequence selected from a number of possible sequences, the selected sequence being selected to adjust for an error caused by a printing system comprising the printhead; and controlling the generation of the print elements by ejecting printing material from the nozzles according to the sequence (col. 1, l. 61 – col. 2, l. 67).  
Askren teaches the claimed invention discussed above, except the limitation of printing test patches, each test patch being generated with as same set of nozzles according to a sequence of print orders defining a sequential order of nozzles in the same set of nozzles to eject printing material at different time slots; performing a sensing operation to obtain visual data associated to the test patches; performing a determination of the sequence of print orders by comparing the visual data.  However, Umezawa teaches test patches, each test patch being generated with as same set of nozzles according to a sequence of print orders defining a sequential order of nozzles in the same set of nozzles to eject printing material at different time slots; performing a sensing operation to obtain visual data associated to the test patches; performing a determination of the sequence of print orders by comparing the visual data ([0106]-[0108], [0117]; see also, sensing direction, [0070]).  The references are analogous in the field of calibrating deposition of printed images ([0027]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer to include visual data as a way of calibrating printed elements as desired by Umezawa ([0027]).
Regarding claim 3, Askren teaches the claimed invention shown in paragraph 5 above, except the limitation wherein performing the sensing operation comprises acquiring an optical density value of each test patch, wherein performing the determination comprises determining test patches with reduced optical density.  However, Umezawa teaches wherein performing the sensing operation comprises acquiring an optical density value of each test patch, wherein performing the determination comprises determining test patches with reduced optical density ([0106]-[0108], [0117]). The references are analogous in the field of calibrating deposition of printed images ([0027]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer to include visual data as a way of calibrating printed elements as desired by Umezawa ([0027]).
Regarding claim 7, Askren teaches the claimed invention shown in paragraph 6 above, except the limitation of a sensor to provide visual data of patches generated on a substrate, wherein the system is to determine the sequence of print orders on the basis of the visual data. However, Umezawa teaches a sensor to provide visual data of patches generated on a substrate, wherein the system is to determine the sequence of print orders on the basis of the visual data ([0106]-[0108], [0117]). The references are analogous in the field of calibrating deposition of printed images. The references are analogous in the field of calibrating deposition of printed images ([0027]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer to include visual data as a way of calibrating printed elements as desired by Umezawa ([0027]).
Regarding claim 8, Askren does not expressly disclose the limitation wherein the sensor is a spectrophotometer to acquire optical density values, wherein the system is to determine visual data associated to patches with reduced optical density to determine the sequence of printing orders.  However, Umezawa teaches wherein the sensor is a spectrophotometer to acquire optical density values, wherein the system is to determine visual data associated to patches with reduced optical density to determine the sequence of printing orders ([0106]-[0108], [0117]). The references are analogous in the field of calibrating deposition of printed images ([0027]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer to include visual data as a way of calibrating printed elements as desired by Umezawa ([0027]).
Regarding claim 9, Askren does not expressly disclose the limitation wherein the sensor is to acquire images, wherein the system is to determine quality data associated to acquired patches to determine the sequence of printing orders. The references are analogous in the field of calibrating deposition of printed images. However, Umezawa teaches wherein the sensor is to acquire images, wherein the system is to determine quality data associated to acquired patches to determine the sequence of printing orders ([0106]-[0108], [0117]). The references are analogous in the field of calibrating deposition of printed images ([0027]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer to include visual data as a way of calibrating printed elements as desired by Umezawa ([0027]).
Regarding claim 13, Askren does not expressly disclose the limitation with instructions that, when executed by the processor, cause the processor to: compare the visual data associated to the acquired patches to determine the sequence of different print orders. However, Umezawa teaches instructions that, when executed by the processor, cause the processor to: compare the visual data associated to the acquired patches to determine the sequence of different print orders ([0106]-[0108], [0117]; see also, [0072]-[0079]). The references are analogous in the field of calibrating deposition of printed images ([0027]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer using patches as a way of calibrating printed elements as desired by Umezawa ([0027]).
Regarding claim 14, Askren does not expressly disclose the limitation with instructions that, when executed by the processor, cause the processor to: analyze quality-related values of the acquired patches to determine the sequence of different print orders.  However, Umezawa teaches instructions that, when executed by the processor, cause the processor to: analyze quality-related values of the acquired patches to determine the sequence of different print orders ([0106]-[0108], [0117]; see also, [0072]-[0079]). The references are analogous in the field of calibrating deposition of printed images ([0027]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer using patches as a way of calibrating printed elements as desired by Umezawa ([0027]).
Regarding claim 15, Askren does not expressly disclose the limitation with instructions that, when executed by the processor, cause the processor to: rank between the patches on the basis of the quality-related values. However, Umezawa teaches instructions that, when executed by the processor, cause the processor to: rank between the patches on the basis of the quality-related values ([0106]-[0108], [0117]; see also, [0072]-[0079]). The references are analogous in the field of calibrating deposition of printed images ([0027]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer using patches as a way of calibrating printed elements as desired by Umezawa ([0027]).
Regarding claims 16-18, Applicant’s claim to the source of an error – i.e., an external event that happens to the claimed printing system – does not add patentable weight to Applicant’s claims because the recitation of a nascent error, in and of itself, is not a structural limitation incorporated with the other limitations of the claim.
Regarding claim 19, the limitation wherein a best quality test patch is a patch with the smallest thickness or area dimension is not affirmatively set forth as being required by the claim (cf. wherein the printing error is identified using an area or portion expressly identified as the “best quality test patch”).
Regarding claim 20, wherein comparing the visual data comprises comparing sensed bitmaps of the test patches to each other or with original bitmaps of the test patches (note that comparison of digitally stored imaged bitmaps is a conventional way to identify errors in a system is a routine and conventional activity well known to one of ordinary skill in the art; col. 1, l. 61 – col. 2, l. 67; col. 4, l. 39 – col. 5, l. 32).

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askren and Umezawa, as applied to claims 2 and 7 above, and further in view of Barkley et al. (U.S. Pat. No. 9,566,799).
Regarding claim 4, the references as combined do not expressly teach wherein performing the sensing operation comprises acquiring images of the test patches, wherein performing the determination comprises recognizing the presence of satellites or holes and ranking the test patches using the number of satellites or holes as criterion. However, Barkley teaches wherein performing the sensing operation comprises acquiring images of the test patches, wherein performing the determination comprises recognizing the presence of satellites or holes and ranking the test patches using the number of satellites or holes as criterion, a satellite being a print element formed by a misplaced drop that is detached from a main printed portion of a test patch; and a hole being an absence of a print element in the main printed portion of a test patch where a print element should have been placed (col. 2, l. 6 – col. 3, l. 6). The references are analogous in the field of calibrating deposition of printed images (Barkley, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer with optical sensor information in order to identify inconsistencies in the print sequence as desired by Barkley (Abstract).
Regarding claim 10, the references as combined do not expressly teach wherein the sensor is to acquire images, wherein the system is to recognize the presence of satellites or holes to determine the sequence of printing orders, a satellite being a misplaced drop that is detached from a main printed portion of a patch; and a hole being an absence of a drop in the main printed portion of the patch where a drop should have been placed.  However, Barkley teaches wherein the sensor is to acquire images, wherein the system is to recognize the presence of satellites or holes to determine the sequence of printing orders, a satellite being a misplaced drop that is detached from a main printed portion of a patch; and a hole being an absence of a drop in the main printed portion of the patch where a drop should have been placed (col. 2, l. 6 – col. 3, l. 6).  The references are analogous in the field of calibrating deposition of printed images (Barkley, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer with optical sensor information in order to identify inconsistencies in the print sequence as desired by Barkley (Abstract).
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askren and Umezawa, as applied to claims 2 and 7 above, and further in view of Hersch et al. (U.S. Pat. No. 7,252,360).
Regarding claim 5, the references as combined do not expressly teach the limitation wherein performing the sensing operation comprises acquiring images of the test patches, wherein performing the determination comprises analyzing the thickness or area dimension of each test patch including the satellites and ranking the test patches using the thickness or area dimension as criterion.  However, Hersch teaches wherein performing the sensing operation comprises acquiring images of the test patches, wherein performing the determination comprises analyzing the thickness or area dimension of each test patch including the satellites and ranking the test patches using the thickness or area dimension as criterion (col. 11, l. 13 – col. 14, l. 47). The references are analogous in the field of calibrating deposition of printed images (col. 12, ll. 22-33). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer to include determination of test patch thickness in order to conform to solid color transmittances of superposed layers as desired by Hersch (col. 12, ll. 22-33).
Regarding claim 11, the references as combined do not expressly teach the limitation wherein the sensor is to acquire images, wherein the system is to compare the thickness or area dimension of each acquired test patch, satellites included, to determine the sequence of print orders. However, Hersch teaches wherein the sensor is to acquire images, wherein the system is to compare the thickness or area dimension of each acquired test patch, satellites included, to determine the sequence of print orders. The references are analogous in the field of calibrating deposition of printed images (col. 12, ll. 22-33). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the printer to include determination of test patch thickness in order to conform to solid color transmittances of superposed layers as desired by Hersch (col. 12, ll. 22-33).


Response to Arguments
Applicant's arguments filed September 20, 2021, have been fully considered but they are not persuasive.
Examiner notes at the outset that none of Applicant’s instant claim amendments necessitate a new ground of rejection, and therefore finality of this office action is proper.
Applicant’s claim 1 amendments of printing test patches with a same set of nozzles and “defining a sequential order of nozzles in the same set of nozzles to eject printing material at different time slots” fail to substantively expand the scope of the claimed invention. The same is true for claim 12 using the same set of nozzles. Printing a test patch inherently requires the same set of nozzles as used on the test patch. Second, the additional limitation of “defining a sequential order of print nozzles…” does not further define the previously recited limitation of printing test patches “according to a different sequence of print orders” in any meaningful way because, inter alia, print orders must necessarily associate a given print order or instruction with a specific nozzle in a set of nozzles. 
Regarding claim 6, Applicant is requested to note that deletion of “nozzle misalignment” is nevertheless met and captured, or at least in part, by the limitation of errors in relative distance between the printhead and substrate (i.e., may be indicia of nozzle misalignment).
Applicant’s arguments with respect to Umezawa not teaching test patches from a same set of nozzles are untenable.
The balance of Applicant’s arguments have been presented and addressed in previous office actions.

 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner
Art Unit 1745




/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 28, 2021